925 F.2d 1458Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Tillman Ray MIDGETT, Defendant-Appellant.
No. 90-6637.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 23, 1990.Decided Feb. 19, 1991.

Appeal from the United States District Court for the District of South Carolina, at Charleston.  Solomon Blatt, Jr., Senior District Judge.  (CA-89-1471-2;  CR-86-280)
Tillman Ray Midgett, appellant pro se.
Robert Hayden Bickerton, Assistant United States Attorney, Charleston, S.C., for appellee.
D.S.C.
AFFIRMED.
Before MURNAGHAN, WILKINSON and WILKINS, Circuit Judges.
PER CURIAM:


1
Tillman Ray Midgett appeals the order of the district court granting summary judgment for the government and dismissing his motion pursuant to 28 U.S.C. Sec. 2255.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court, United States v. Midgett, CA-89-1471-2, CR-86-280 (D.S.C. Aug. 7, 1990), and deny appellant's motion to appoint counsel.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.